MANNING, J.
The question raised in this case is, whether or not a defendant, indicted for robbery, may be found guilty of grand larceny.
In 1 Bussell on Crimes, 905, it is said: “ In robbery from the person, as in other complicated or aggravated larcenies, the prisoner may b® acquitted of the circumstances of aggravation, namely, the fear, or violence, and found guilty of the simple larceny.” Turner’s case (in 1 Leach. 536) is referred to as authority on this point.
Bobbery itself is defined as “a felonious taking of money or goods, of any value, from the person of another, or in his presence, against his will, by violence, or putting in fear.” The felonious taking of the money or goods is a constituent element of the offense, and that is larceny. And if the goods stolen exceed in value $25, the taking of them feloniously is grand larceny under our statute.
The jury, by their verdict, find that they were taken felon-iously, and were of a value exceeding $25, but without the circumstances of aggravation — violence or putting in fear; and we think our statutes have made ho such changes, as would prevent them from doing so under an indictment for robbery.
Judgment affirmed.